DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 10/3/2019. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-11, step 1 analysis, the subject matter of claims 1-11 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-11 are directed to a method.

Claims 1-11 include the revised step 2A, prong two additional elements of receiving a vehicle allocation request signal, and providing a passenger-assistance autonomous vehicle option. Claim 6 further includes the additional element of providing a manned autonomous vehicle option. Claim 10 further includes the additional element of providing an information message. Receiving a vehicle allocation request signal amounts to mere data gathering, which is a form of insignificant extra-solution activity. Providing a passenger-assistance autonomous vehicle option, providing a manned autonomous vehicle option, and providing an information message are insignificant post-solution activities. Claims 1-11 generally link the use of the abstract idea to a particular technological environment or field of use (shared vehicle management). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Claims 1-11 include the step 2B additional element of at least one processor. Applicant’s specification does not provide any indication that the processor is anything other than a conventional processor. Receiving requests, determining the best selection, and providing options and messages are well-understood, routine and conventional functions when claimed using a generic processor. 
Regarding claims 12-20, step 1 analysis, the subject matter of claims 12-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 12-20 are directed to a device.
Claims 12-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 12-20 are directed to a device for determining an allocated vehicle. Determining an allocated vehicle is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at least one processor is configured to”. That is, other than reciting “at least one processor is configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor is configured to” language, the claim encompasses a rental vehicle dispatcher determining which vehicle to offer a customer. The mere nominal recitation of a processor does not take the claim limitations out of the mental process group.
Claims 12-20 include the revised step 2A, prong two additional elements of receiving a vehicle allocation request signal, and providing a passenger-assistance autonomous vehicle option. Claim 16 further includes the additional element of providing a manned autonomous vehicle option. Claim 20 further includes the additional element of providing an information message. Receiving a vehicle allocation request signal amounts to mere data gathering, which is a form of insignificant extra-solution activity. Providing a passenger-assistance autonomous vehicle option, providing a manned autonomous 
Claims 12-20 include the step 2B additional element of at least one processor. Applicant’s specification does not provide any indication that the processor is anything other than a conventional processor. Receiving requests, determining the best selection, and providing options and messages are well-understood, routine and conventional functions when claimed using a generic processor. Processors are widely prevalent and in common use in shared vehicle management systems. Processors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the rental vehicle industry. Therefore, claims 12-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 12-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al. (US-2019/0347582-A1, hereinafter Allen).



Regarding claim 1, Allen discloses:
receiving, by at least one processor (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, and processor(s)-111);
a vehicle allocation request signal (paragraph [0074]; FIG. 2A, receive request for shared vehicle-201; and FIG. 5, receive information indicating a driver requesting a shared vehicle-505);
determining, by at least one processor, an allocated vehicle (paragraphs [0057-0060]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle support platform-110, and processor(s)-111; and FIG. 2C, select best vehicles to offer-212);
based on first traveling path information included in the vehicle allocation request signal (paragraphs [0037] and [0048]; and FIG. 2B, receive additional request details-205, and retrieve dynamic conditions data-208);
authenticating, by at least one processor, driving qualification of a user (paragraphs [0027-0036]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115; and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515);
for a manned autonomous vehicle (paragraph [0022]);
when the manned autonomous vehicle is determined to be the allocated vehicle (paragraphs [0040] and [0057]; FIG. 2B, determine available vehicle characteristics-207; and FIG. 2C, select best vehicles to offer-212); 

a passenger-assistance autonomous vehicle option (paragraphs [0022], [0062] and [0065]; FIG. 2D, present best vehicles to user-213, and receive vehicle selection, reserve vehicle-214; and FIG. 5, select a subset of available vehicles based on the driver safety score-520, and cause display of a user interface offering the subset of available vehicles to the driver-525).
Regarding claim 2, Allen further discloses:
determining, by at least one processor (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, and processor(s)-111);
a pick-up point of the user (paragraphs [0037] and [0048]; and FIG. 2B, receive additional request details-205, and retrieve dynamic conditions data-208);
acquiring, by at least one processor (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, and processor(s)-111); and
information as to a second traveling path from a start point of the vehicle to the pick-up point (paragraphs [0038-0040] and FIG. 2B, determine available vehicles-206, and determine available vehicle characteristics-207).
Regarding claim 3, Allen further discloses:
wherein the providing comprises of providing the passenger-assistance autonomous vehicle option (paragraphs [0022], [0062] and [0065]; FIG. 2D, present best vehicles to user-213, and receive vehicle selection, reserve vehicle-214; and FIG. 5, select a subset of available vehicles based on the 
when a danger level of the second traveling path is not higher than a reference value (paragraphs [0038-0040], threshold distance and safety rating).
Regarding claim 4, Allen further discloses:
acquiring, by at least one processor, state information of the user (paragraphs [0027-0036]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115; and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515); and
determining, by at least one processor, whether the user is able to perform driving, based on the state information (paragraphs [0027-0036]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115; and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515).
Regarding claim 5, Allen further discloses:
wherein the providing comprises of providing the passenger-assistance autonomous vehicle option (paragraphs [0022], [0062] and [0065]; FIG. 2D, present best vehicles to user-213, and receive vehicle selection, reserve vehicle-214; and FIG. 5, select a subset of available vehicles based on the driver safety score-520, and cause display of a user interface offering the subset of available vehicles to the driver-525); and
when the user is determined to be able to perform driving (paragraphs [0027-0036]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle 
Regarding claim 7, Allen further discloses:
wherein the determining an allocated vehicle comprises: (paragraphs [0057-0060] and FIG. 2C, select best vehicles to offer-212);
determining, by at least one processor (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, and processor(s)-111);
a danger level of the first traveling path (paragraph [0048], weather and traffic at one or more locations and times for which the user will be using the shared vehicle);
determining, by at least one processor (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, and processor(s)-111); and
the allocated vehicle, based on which level from among a plurality of predetermined levels corresponds to the danger level of the first traveling path (paragraph [0057], selecting vehicles in progressively lower tiers until it reaches a set number of vehicles to recommend).
Regarding claim 8, Allen further discloses:
wherein the authenticating driving qualification comprises of authenticating, by at least one processor (paragraphs [0027-0036]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115; and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515);

wherein the providing comprises of providing a passenger-assistance autonomous vehicle option (paragraphs [0022], [0062] and [0065]; FIG. 2D, present best vehicles to user-213, and receive vehicle selection, reserve vehicle-214; and FIG. 5, select a subset of available vehicles based on the driver safety score-520, and cause display of a user interface offering the subset of available vehicles to the driver-525); and
when the manual driver license is authenticated (paragraphs [0027-0029] and [0035]).
Regarding claim 12, Allen further discloses:
at least one processor is configured to: (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115);
receive a vehicle allocation request signal (paragraph [0074]; FIG. 2A, receive request for shared vehicle-201; and FIG. 5, receive information indicating a driver requesting a shared vehicle-505);
determine an allocated vehicle (paragraphs [0057-0060]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle support platform-110, and processor(s)-111; and FIG. 2C, select best vehicles to offer-212);
based on first traveling path information included in the vehicle allocation request signal (paragraphs [0037] and [0048]; and FIG. 2B, receive additional request details-205, and retrieve dynamic conditions data-208);
authenticate driving qualification of a user (paragraphs [0027-0036]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115; and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515);

when the manned autonomous vehicle is determined to be the allocated vehicle (paragraphs [0040] and [0057]; FIG. 2B, determine available vehicle characteristics-207; and FIG. 2C, select best vehicles to offer-212); and
provide a passenger-assistance autonomous vehicle option (paragraphs [0022], [0062] and [0065]; FIG. 2D, present best vehicles to user-213, and receive vehicle selection, reserve vehicle-214; and FIG. 5, select a subset of available vehicles based on the driver safety score-520, and cause display of a user interface offering the subset of available vehicles to the driver-525).
Regarding claim 13, Allen further discloses:
wherein the processor is configured to (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, and processor(s)-111);
determine a pick-up point of the user (paragraphs [0037] and [0048]; and FIG. 2B, receive additional request details-205, and retrieve dynamic conditions data-208); and 
acquire information as to a second traveling path from a start point of the vehicle to the pick-up point (paragraphs [0038-0040] and FIG. 2B, determine available vehicles-206, and determine available vehicle characteristics-207).
Regarding claim 14, Allen further discloses:
wherein the processor is configured to (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, and processor(s)-111);
provide the passenger-assistance autonomous vehicle option (paragraphs [0022], [0062] and [0065]; FIG. 2D, present best vehicles to user-213, and receive vehicle selection, reserve vehicle-214; 
when a danger level of the second traveling path is not higher than a reference value (paragraphs [0038-0040], threshold distance and safety rating).
Regarding claim 15, Allen further discloses:
wherein the processor is configured to: (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115);
acquire state information of the user (paragraphs [0027-0036] and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515); 
determine whether the user is able to perform driving, based on the state information (paragraphs [0027-0036] and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515);
provide the passenger-assistance autonomous vehicle option (paragraphs [0022], [0062] and [0065]; FIG. 2D, present best vehicles to user-213, and receive vehicle selection, reserve vehicle-214; and FIG. 5, select a subset of available vehicles based on the driver safety score-520, and cause display of a user interface offering the subset of available vehicles to the driver-525); and
when the user is determined to be able to perform driving (paragraphs [0027-0036]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115; and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515).
Regarding claim 17, Allen further discloses:
wherein the processor is configured to: (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, and processor(s)-111);
determine a danger level of the first traveling path (paragraph [0048], weather and traffic at one or more locations and times for which the user will be using the shared vehicle); and
determine a vehicle to be allocated, based on which level from among a plurality of predetermined levels corresponds to the danger level of the first traveling path (paragraph [0057], selecting vehicles in progressively lower tiers until it reaches a set number of vehicles to recommend).
Regarding claim 18, Allen further discloses:
wherein the processor is configured to: (paragraph [0023]; FIG. 1A, shared vehicle support platform-110, and shared vehicle service system-120; and FIG. 1B, shared vehicle support platform-110, processor(s)-111, and initial driver score model(s)-115);
authenticate (paragraphs [0027-0036] and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the driver-510, and determine a driver safety score indicating an estimated risk of an accident involving the driver-515);
a manual driver license of the user (paragraphs [0027-0029] and [0035]);
provide a passenger-assistance autonomous vehicle option (paragraphs [0022], [0062] and [0065]; FIG. 2D, present best vehicles to user-213, and receive vehicle selection, reserve vehicle-214; and FIG. 5, select a subset of available vehicles based on the driver safety score-520, and cause display of a user interface offering the subset of available vehicles to the driver-525); and
when the manual driver license is authenticated (paragraphs [0027-0029] and [0035]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, as applied to claims 1 and 12 above, and further in view of Marusyk et al. (US-2016/0092976-A1, hereinafter Marusyk).
Regarding claim 6, Allen does not disclose requiring a manned autonomous vehicle rental when driving qualification of a user is not authenticated. However, Marusyk discloses a system for renting self-driving vehicles, including the following features:
providing, by at least one processor (paragraph [0027] and FIG. 2, client interface device-200, computing system-210, driver mobile devices-220, and vehicle provider computing systems-230);
a manned (paragraph [0022]);
autonomous vehicle option (paragraphs [0034-0035]); and
when driving qualification of the user is determined not to be authenticated (paragraphs [0016] and [0026]).
Marusyk teaches that a rental agreement for a self-driving vehicle may include provision of a driver by the rental company (paragraph [0022]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the rental company driver of Marusyk into the autonomous vehicle rental of Allen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of safely 
Regarding claim 16, Allen does not disclose requiring a manned autonomous vehicle rental when driving qualification of a user is not authenticated. However, Marusyk further discloses:
wherein the processor is configured to (paragraph [0027] and FIG. 2, client interface device-200, computing system-210, driver mobile devices-220, and vehicle provider computing systems-230);
provide a manned (paragraph [0022]);
autonomous vehicle option (paragraphs [0034-0035]); and
when driving qualification of the user is determined not to be authenticated (paragraphs [0016] and [0026]).
Marusyk teaches that a rental agreement for a self-driving vehicle may include provision of a driver by the rental company (paragraph [0022]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the rental company driver of Marusyk into the autonomous vehicle rental of Allen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of safely operating the vehicle when autonomous operation is not prudent. A person of ordinary skill would know that an autonomous vehicle may require a human driver based on road conditions and local regulations. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, as applied to claims 1 and 12 above, and further in view of Madison (U.S. Patent Number 11,164,479, hereinafter Madison).
Regarding claim 9, Allen further discloses:
wherein the authenticating driving qualification comprises: (paragraphs [0027-0036] and FIG. 5, estimate one or more driver characteristics based on web browsing information associated with the 
Allen does not disclose a driving-assistance tutorial course. However, Madison discloses a method for virtual reality based driver situational awareness recovery training, including the following features:
determining, by at least one processor (col. 8, line 1 - col. 9, line 24; and FIG. 1, simulator module-112, server-120, computer-readable instructions-122, memories-124, and processors-126);
whether the user has completed a driving-assistance tutorial course (col. 17, line 1 - col. 18, line 61; and FIG. 3, render simulation and record user performance data-306, transmit user performance data-308, and simulation complete? - 314);
issuing, by at least one processor (col. 8, line 1 - col. 9, line 24; and FIG. 1, simulator module-112, server-120, computer-readable instructions-122, memories-124, and processors-126);
a driving allowance grade for a part of sections in association with the user (col. 13, line 48 - col. 14, line 12; and FIG. 2, analyze user performance data to determine driving competency score-210); and
wherein the providing comprises of providing a passenger-assistance autonomous vehicle option when the user is determined to have completed a driving-assistance tutorial course (col. 15, lines 36-62, the ability to upgrade the make or model of the vehicle rendered by the virtual reality driving simulation).
Madison teaches that the user of an autonomous vehicle should be driving-trained and scored by a simulator model (col. 13, line 7 - col. 14, line 12). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the simulator training of Madison into the autonomous vehicle rental of Allen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring that the user is capable of safely operating the vehicle when autonomous operation is not 
Regarding claim 19, Allen does not disclose a driving-assistance tutorial course. However, Madison further discloses:
wherein the processor is configured to: (col. 8, line 1 - col. 9, line 24; and FIG. 1, simulator module-112, server-120, computer-readable instructions-122, memories-124, and processors-126);
determine whether the user has completed a driving-assistance tutorial course (col. 17, line 1 - col. 18, line 61; and FIG. 3, render simulation and record user performance data-306, transmit user performance data-308, and simulation complete? - 314);
issue a driving allowance grade for a part of sections in association with the user (col. 13, line 48 - col. 14, line 12; and FIG. 2, analyze user performance data to determine driving competency score-210); and
provide a passenger-assistance autonomous vehicle option when the user is determined to have completed a driving-assistance tutorial course (col. 15, lines 36-62, the ability to upgrade the make or model of the vehicle rendered by the virtual reality driving simulation).
Madison teaches that the user of an autonomous vehicle should be driving-trained and scored by a simulator model (col. 13, line 7 - col. 14, line 12). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the simulator training of Madison into the autonomous vehicle rental of Allen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring that the user is capable of safely operating the vehicle when autonomous operation is not possible. A person of ordinary skill would know that an autonomous vehicle may require a human driver based on road conditions and local regulations. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, as applied to claims 1 and 12 above, and further in view of Zhu et al. (U.S. Patent Number 9,221,396, hereinafter Zhu).
Regarding claim 10, Allen does not disclose providing the user of an autonomous vehicle with a message indicating the reason why the user must take over manual control of the vehicle. However, Zhu discloses a system for cross-validating sensors of an autonomous vehicle, including the following features:
providing, by at least one processor (col. 5, lines 28-46; and FIG. 1, autonomous vehicle-102, processor-106, memory-108, and autonomous driving computer system-144);
an information message as to a cause of requirement of driving of a passenger (col. 19, lines 1-13; and col. 22, lines 48-63); and
wherein the information message comprises at least one of messages, the messages including a message informing verification of updated software, a message informing an update situation of software, a message informing a section exhibiting a high probability of sensor malfunction, or a message informing a communication shadow section (col. 19, lines 1-13; and col. 22, lines 48-63).
Zhu teaches that an autonomous driving computer system should determine whether a sensor being cross-validated exceeds a failure threshold, and if so, display a warning message requesting a passenger take control of the vehicle (col. 22, lines 48-63). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the user warning of Zhu into the autonomous vehicle rental of Allen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring that the user understands the reason for a switch to manual operation of the vehicle. A person of ordinary skill would know that a user would be more comfortable taking over operation of the vehicle with a clear understanding of the reason for the switch.
Regarding claim 20, Allen does not disclose providing the user of an autonomous vehicle with a message indicating the reason why the user must take over manual control of the vehicle. However, Zhu further discloses:
wherein the processor is configured to (col. 5, lines 28-46; and FIG. 1, autonomous vehicle-102, processor-106, memory-108, and autonomous driving computer system-144);
provide an information message as to a cause of requirement of driving of a passenger (col. 19, lines 1-13; and col. 22, lines 48-63); and
wherein the information message comprises at least one of messages, the messages including a message informing verification of updated software, a message informing an update situation of software, a message informing a section exhibiting a high probability of sensor malfunction, or a message informing a communication shadow section (col. 19, lines 1-13; and col. 22, lines 48-63).
Zhu teaches that an autonomous driving computer system should determine whether a sensor being cross-validated exceeds a failure threshold, and if so, display a warning message requesting a passenger take control of the vehicle (col. 22, lines 48-63). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the user warning of Zhu into the autonomous vehicle rental of Allen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring that the user understands the reason for a switch to manual operation of the vehicle. A person of ordinary skill would know that a user would be more comfortable taking over operation of the vehicle with a clear understanding of the reason for the switch.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, as applied to claim 1 above, and further in view of Nemec et al. (U.S. Patent Number 8,688,306, hereinafter Nemec).
Regarding claim 11, Allen does not disclose resetting a path for autonomous travel after a deviated path. However, Nemec discloses a method for vehicles with limited destination ability, including the following features:
resetting, by at least one processor (col. 6, lines 43-55; and FIG. 1, autonomous driving system-100, vehicle-101, autonomous driving computer system-110, processor-120, and memory-130); and
i) a path exhibiting a highest capability of unmanned autonomous travel from a deviated point to a destination or ii) a rapidest autonomous path from the deviated point to the destination when the vehicle is determined to deviate from a predetermined autonomous path due to manual driving of the user (col. 16, line 47 - col. 17, line 48).
Nemec teaches that, if a vehicle deviates from a predefined route due to manual driving, the autonomous driving computer should either display the predefined route as a set of turn-by-turn directions to a user driving the vehicle manually or follow the generated route to the destination autonomously (col. 16, lines 47-54). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the return to autonomously driving the generated route after deviating due to manual driving of Nemec into the autonomous vehicle rental of Allen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of returning the vehicle to a route leading to a destination. A person of ordinary skill would understand the need to efficiently return a vehicle to the proper route after a driver manually drives the vehicle in the wrong direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667